Filing Date: 12/19/2019
Claimed Foreign Priority Date: none
Applicants: Wang at al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 08/24/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 08/24/2021, responding to the Office action mailed on 06/02/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-20.

Response to Amendment

Applicant’s amendment to Specification and Claims have overcome the objections to Specification and Claims previously set forth in the Non-Final Office action mailed on 06/02/2021. Accordingly, the previous objections are hereby withdrawn.
Applicant’s amendments to Claims have overcome the claim rejections under 35 U.S.C. 112 previously set forth in the same Office action. Accordingly, the previous 

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follow:
In the Title:
Replace the Title with -- Method for Making Self-Aligned Barrier for Metal Vias In-Situ during a Metal Halide Pre-Clean and Associated Interconnect Structure --.

Allowable Subject Matter







Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record fails to disclose or suggest a method, comprising the steps of pre-cleaning the via with a metal halide; and forming a barrier structure on the contact structure in-situ during the pre-cleaning of the via with the metal halide.
Regarding Claim 8, the prior art of record fails to disclose or suggest a method, comprising the steps of pre-cleaning the via with a metal halide; forming a barrier 
Regarding Claim 17, the prior art of record fails to disclose or suggest a multi-layer interconnect structure, comprising a metal oxide etch stop layer formed on the contact structure; and a barrier structure formed in the contact structure, wherein the barrier structure is formed in-situ during a metal halide clean.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion













The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited (see, e.g., Notice of References Cited mailed on 06/02/2021) disclose methods of manufacturing multi-layer interconnect structures and associated structures, comprising some elements similar to the instant inventions. However, the references fails to disclose a sequence of method steps or an arrangement of features as identified in the claims supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814